43 F.3d 1468
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Cornelius TUCKER, Jr., Plaintiff Appellant,v.D. MARSHALL, W.S.P.D.;  C. J. WARREN, W.S.P.D., Defendants Appellees.
No. 94-7021.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 17, 1994.Decided Dec. 19, 1994.

Appeal from the United States District Court for the Middle District of North Carolina, at Winston-Salem.  Norwood Carlton Tilley, Jr., District Judge, (CA-90-606-6)
Cornelius Tucker, Jr., Appellant Pro Se.  Lawrence Pierce Egerton, Dewey Wallace Wells, Womble, Carlyle, Sandridge & Rice, Winston-Salem, NC, for Appellees.
M.D.N.C.
DISMISSED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order denying Defendants's motion for summary judgment.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We also deny Appellant's motion for attorney's fees.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED